             Case 1:19-cv-00449-LAS Document 4 Filed 03/28/19 Page 1 of 8



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS


 THE MODERN SPORTSMAN, LLC;
 RW ARMS, LTD.; MARK MAXWELL,
 Individually; and MICHAEL STEWART,
 Individually,

                Plaintiffs,                                      Case No.: 1:19-cv-449

        v.                                                       Judge Loren A. Smith

 THE UNITED STATES,

                 Defendant.

                               FIRST-AMENDED COMPLAINT
                                   NATURE OF THE CLAIM

       1.       Plaintiffs bring their claim for a taking of their property without just

compensation, by means of the reversal of the Bureau of Alcohol, Tobacco, Firearms, and

Explosives’ determination that bump-fire stocks, slide-fire devices, and devices with certain

similar characteristics (collectively referred to as “bump-stocks”) are a firearm accessory and,

thus, not regulated as a firearm under the Gun Control Act of 1968 (“GCA”) or the National

Firearms Act of 1934 (“NFA”).

       2.       Specifically, the Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”)

published a Notice of Proposed Rulemaking (“NPR”) in the Federal Register on March 29, 2018,

83 FR 13422. In the NPR, the ATF proposed an amendment to its regulations that would reverse

its previous determinations that bump-stocks are a firearm accessory and not subject to federal

regulation.

       3.       The ATF’s NPR was an initial step to substantively, through fiat regulation,

redefine bump-stocks as “machineguns” under the NFA and GCA.


                                                   1
            Case 1:19-cv-00449-LAS Document 4 Filed 03/28/19 Page 2 of 8



       4.      The NPR, 83 FR 13422, was an abrupt reversal of clear ATF guidance that was

followed by hundreds-of-thousands of law-abiding citizens and retailers who legally purchased

bump-stocks as an accessory over more than an eight-year period.

       5.      More than ten previous classification decisions from the ATF have classified

bump-stocks as a firearm part or accessory, which hundreds-of-thousands of citizens relied on

when purchasing these devices.

       6.      Because the ATF has long classified bump-stocks as mere firearm accessories,

owners of devices classified as firearm accessories had an investment-backed expectation in their

bump-stocks as firearm accessories.

       7.      On December 26, 2018, the ATF published its final rule in the federal register, 83

FR 66514, amending 27 CFR parts 447, 478, and 479, retroactively redefining bump-fire stocks

as “machineguns” under the NFA and GCA.

       8.      Moreover, the final rule incredibly requires that previously lawful owners destroy

or surrender the device within 90-days without offering compensation.

       9.      On or before March 26, 2019, Plaintiff, The Modern Sportsman, LLC, destroyed

1,479 bump-stocks in its possession in accordance with the final rule.

       10.     On or before March 26, 2019, Plaintiff, RW Arms, Ltd., destroyed 73,462 bump-

stocks in its possession in accordance with the final rule.

       11.     On or before March 26, 2019, Plaintiff, Mark Maxwell, destroyed 29 bump-stocks

in his possession in accordance with the final rule.

       12.     On or before March 26, 2019, Plaintiff, Michael Stewart, destroyed 25 bump-

stocks in his possession in accordance with the final rule.




                                                  2
          Case 1:19-cv-00449-LAS Document 4 Filed 03/28/19 Page 3 of 8



       13.     The final rule’s unprecedented requirement that bump-stocks be surrendered or

destroyed within a 90-day period, with no opportunity for registration, effected a taking under

the 5th Amendment of the United States Constitution.

                                            PARTIES

       14.     Plaintiff, The Modern Sportsman, LLC, is a corporation duly organized and

existing under the laws of the state of Minnesota, with its principal place of business at 3541

County Road 42 West, Burnsville, Minnesota 55306. The Modern Sportsman, LLC, is a

registered FFL firearms dealer. It is also a retailer of firearms, optics, ammunition, and firearm

parts and accessories. The Modern Sportsman, LLC, also regularly rents firearms at its range,

including fully automatic weapons, to enthusiasts. At the time of the issuance of the final rule,

Plaintiff, The Modern Sportsman, LLC, had a property interest in 1,479 bump-stock devices. As

detailed herein, Plaintiff, The Modern Sportsman, LLC, suffered a taking as a result of the ATF’s

amendment of 27 CFR parts 447.11, 478.11, and 479.11, requiring it to destroy or surrender its

bump-stock devices.

       15.     Plaintiff, RW Arms, Ltd., is a corporation duly organized and existing under the

laws of the state of Texas, with its principal place of business at 4330 Vickery Boulevard, Suite

130, Fort Worth, Texas 76107. RW Arms, Ltd., is a registered FFL firearms dealer. It is also a

retailer of firearms, optics, ammunition, and firearm parts and accessories. At the time of the

issuance of the final rule, Plaintiff, RW Arms, Ltd., had a property interest in 73,462 bump-

stocks. As detailed herein, Plaintiff, RW Arms, Ltd., suffered a taking as a result of the ATF’s

amendment of 27 CFR parts 447.11, 478.11, and 479.11, requiring it to destroy or surrender its

bump-stock devices.




                                                 3
          Case 1:19-cv-00449-LAS Document 4 Filed 03/28/19 Page 4 of 8



       16.     Plaintiff, Mark Maxwell, is an individual who resides in Tarrant County, Texas.

Plaintiff, Mark Maxwell is also a member of RW Arms, Ltd. In reliance on the ATF’s many

classification decisions, Mr. Maxwell legally purchased and owned multiple bump-stock type

devices for both his personal use and for economic gain. At the time of the issuance of the final

rule, Plaintiff, Mark Maxwell, had a property interest in 29 bump-stocks. As detailed herein,

Plaintiff suffered a taking as a result of the ATF’s amendment of 27 CFR parts 447.11, 478.11,

and 479.11, requiring him to destroy or surrender his legal bump-stock devices.

       17.     Plaintiff, Michael Stewart, is an individual who resides in Tarrant County, Texas.

Plaintiff, Michael Stewart is also a member of RW Arms, Ltd. In reliance on the ATF’s many

classification decisions, Mr. Stewart legally purchased and owned multiple bump-stock type

devices for both his personal use and for economic gain. At the time of the issuance of the final

rule, Plaintiff, Michael Stewart, had a property interest in 25 bump-stocks. As detailed herein,

Plaintiff suffered a taking as a result of the ATF’s amendment of 27 CFR parts 447.11, 478.11,

and 479.11, requiring him to destroy or surrender his legal bump-stock devices.

                                JURISDICTION AND VENUE

       18.     This Complaint states causes of action for taking of property without just

compensation in violation of the Fifth Amendment to the United States Constitution. The Court

has jurisdiction over this action under the Tucker Act, 28 U.S.C. § 1491(a).

       19.     Venue is proper in the United States Court of Federal Claims pursuant to 28

U.S.C. § 1491(a).




                                                4
           Case 1:19-cv-00449-LAS Document 4 Filed 03/28/19 Page 5 of 8



                                  FACTUAL BACKGROUND

       20.     The Attorney General is responsible for enforcing the GCA, as amended, and the

NFA, as amended. This includes the authority to promulgate regulations necessary to enforce

the provisions of the GCA and NFA.

       21.     The Attorney General has delegated the responsibility for administering and

enforcing the GCA and NFA to the Director of the ATF, subject to the direction of the Attorney

General and the Deputy Attorney General.

       22.     The Department and ATF have promulgated regulations implementing both the

GCA and the NFA.

       23.     As the primary authority for administering and enforcing the GCA and NFA,

manufactures, retailers, and the public alike have relied on the ATF for classification decisions

on new bump-stock-type devices.

       24.     In 2006, the ATF concluded that certain spring-loaded devices were classified as

machineguns under the GCA and NFA.

       25.     Specifically, the ATF concluded that certain devices attached to semi-automatic

firearms that use an internal spring to harness the force of the recoil so that the firearm shoots

more than one shot with a single pull of the trigger are machineguns.

       26.     One such spring-loaded device that relied on internal springs and was classified as

a machinegun was the Akins Accelerator.

       27.     After reclassification, the ATF advised individuals who had purchased the Akins

Accelerator that they had the option of removing the internal spring, thereby placing the device

outside the classification of machinegun and allowing the purchaser/possessor to retain the

device in lieu of destroying or surrendering the device.



                                                  5
           Case 1:19-cv-00449-LAS Document 4 Filed 03/28/19 Page 6 of 8



       28.     Between 2008 and 2017 the ATF also issued many classification decisions

concluding that certain bump-stock-type devices, that did not rely on springs, were not

machineguns.

       29.     The ATF indicated that semiautomatic firearms modified with these bump-stock-

type devices did not fire “automatically,” and were thus not “machineguns,” because the devices

did not rely on internal springs or similar mechanical parts to channel recoil energy.

       30.     The ATF classified these bumps-stock devices as firearm accessories which are

not subject to regulation.

                                            COUNT I

                              (FIFTH AMENDMENT TAKING)

       31.     On December 26, 2018, the ATF amended 27 CFR parts 447.11, 478.11, and

479.11, retroactively redefining bump-fire stocks as “machineguns” under the NFA and GCA.

       32.     The amended regulations have destroyed all economic value and all investment-

backed expectations in Plaintiffs’ bump-stocks.

       33.     Bump-stocks that were once legally owned, and unregulated, firearm accessories

by Plaintiffs are now considered machineguns under the NFA and cannot be lawfully possessed,

transported, donated, or devised.

       34.     Bump-stock devices possessed by individuals were required to be destroyed or

surrendered to the ATF within 90-days of the effective date of the regulation, March 26, 2019.

       35.     The ATF’s website explains that bump-stock devices can be surrendered to a local

ATF office or destroyed.

       36.      The website also explains how to properly destroy a bump-stock, see Exhibit 1.




                                                  6
           Case 1:19-cv-00449-LAS Document 4 Filed 03/28/19 Page 7 of 8



         37.    Indeed, the final rule states “any method of destruction must render the device so

that it is not readily restorable to a firing condition or is otherwise reduced to scrap.”

         38.    In the event of destruction, the final rule also states that after the stock is reduced

to scrap, an owner must “throw the pieces away.”

         39.    Plaintiff, The Modern Sportsman, LLC, destroyed and discarded the resulting

scrap from 1,479 bump-stocks pursuant to the final rule.

         40.    Plaintiff, RW Arms, Ltd., destroyed and discarded the resulting scrap from 73,462

bump-stocks pursuant to the final rule.

         41.    Plaintiff, Mark Maxwell, destroyed and discarded the resulting scrap from 29

bump-stocks pursuant to the final rule.

         42.    Plaintiff, Michael Stewart, destroyed and discarded the resulting scrap from 25

bump-stocks pursuant to the final rule.

         43.    Plaintiffs’ bump-stocks had no scrap value, and cost Plaintiffs money to destroy.

         44.    A federal law or regulation that requires previously lawful owners of property to

destroy or surrender said property, without just compensation, is unprecedented in the history of

the United States.

         45.    Unlike individual states, the federal government does not have a plenary police

power.

         46.    The amended regulation effectively took Plaintiffs’ property without just

compensation.

         47.    The ATF took Plaintiffs’ property for a public purpose.

         48.    The ATF’s regulation has prohibited private uses.

         49.    The ATF’s actions are attributable to the United States.



                                                   7
           Case 1:19-cv-00449-LAS Document 4 Filed 03/28/19 Page 8 of 8



        50.      The United States government has not provided Plaintiffs with just compensation

for the taking of Plaintiffs’ property.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs, pray for relief pursuant to each cause of action set forth in this

Complaint as follows:

        A. For an order finding that Defendant took Plaintiffs’ property without just

              compensation in violation of the Fifth Amendment of the United States Constitution;

        B. For Judgment entered against the Defendant and in favor of Plaintiffs for

              compensation for the property right taken from them, together with the costs of suit,

              including reasonable attorneys’ fees and interest;

        C. That Plaintiffs be awarded just compensation for their deprivation and losses;

        D. That Plaintiffs have such other, further, and different relief as the case may require

              and the Court may deem just and proper under the circumstances.



        Dated: March 28, 2019
                                                        Respectfully Submitted,




                                                        Ethan A. Flint, Attorney of Record




                                                        Adam M. Riley, Of Counsel
                                                        Flint Law Firm, LLC
                                                        222 E. Park St., Suite 500
                                                        P.O. Box 189
                                                        Edwardsville, IL 62025
                                                        T: (618) 288-4777 F: (618) 288-2864
                                                        eflint@flintlaw.com
                                                        ariley@flintlaw.com

                                                   8
